The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the defendant from a judgment of one of the justices of New Orleans, condemning him to pay a fine of five dollars for having violated an ordinance of the municipality concerning the retailing of oysters. The ordinance provides, that all persons retailing oysters in any water craft, or on the levee or batture, shall pay to the farmer of this branch of the revenue, the same amount as those coming from sea, — say one dollar for each and every day; and any person refusing to pay said due to the farmer, shall pay a fine of not less than five dollars, and no more than ten dollars. This ordinance has not the merit of being very intelligible; it is certainly very badly drawn. But the great objection is, that the penalty is for not paying the due. This is not within the power of the municipality. The ordinance is clearly illegal.
The judgment of the court is therefore reversed, and judgment rendered for the defendant, with costs.